DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, and 6-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, while the specification supports only a narrow understanding of a PEM inerting system comprising an electrochemical cell comprising a cathode and an anode separated by a proton transfer medium (see for example, paragraph 0006 and Fig. 2), the 

Regarding claim 19, while the specification supports a method for supplying pure water to an inerting system wherein the inerting system comprises an electrochemical cell comprising a cathode and an anode separated by a proton transfer medium (see for example, paragraph 0006 and Fig. 2), the specification does not support a method for supplying pure water to a proton exchange membrane (PEM) as recited in the claim. 

Claims 3, 4, and 6-18 are rejected, because they depend from the rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, lines 3-4, the limitation "an electrochemical cell in the form of a proton exchange membrane (PEM)" is unclear, because the phrase “in the form of“ has multiple meanings including for example, having the shape of. This makes the claim indefinite. Amending this limitation to "an electrochemical cell comprising 

Further, lines 7-8, with respect to the limitation "operation of the PEM,” it is noted that PEM is not a complete apparatus. It is unclear what the phrase "operation of the PEM” means.

Regarding claim 2, with respect to the preamble and the limitation "(T)he system of claim 1, wherein the PEM of the inerting system comprises: an electrochemical cell,” it is unclear how a part (PEM) can comprise the whole (electrochemical cell).

Further, it is unclear how the PEM (which is just a membrane) can comprise all components of the inerting system like an electrochemical cell, a cathode, an anode, a cathode fluid flow path, a cathode supply fluid flow path, an anode fluid flow path, an electrical connection, and an inerting gas flow path.

Further, with respect to the limitation "an electrochemical cell comprising a cathode and an anode separated by a separator comprising a proton transfer medium,” it is unclear if the proton transfer medium is same as or different from the PEM. 

Further line 11, with respect to the limitation "an electrical connection connecting the PEM to a power source or power sink,” it is noted that the electrochemical cell would function only if the electrical connection connects the cathode and the anode to a power source or power sink. Connecting both the positive and negative terminals of the power source to the PEM would short-circuit the cell and would result in the cell becoming inoperable. Amending the limitation to "an electrical connection connecting the cathode and the anode 

 (T)he system of claim 1, wherein the 

Regarding claim 6, it is unclear if the water purification system receives water from an aircraft water tank as recited in claim 6, or from a domestic water tank as recited in claim 1.

Regarding claim 13, it is unclear if the domestic water tank supplies water to the water purification system as recited in claim 1, or receives water from the water purification system as recited in claim 13.

Regarding claim 15, it is unclear how the PEM is configured to generate an inert gas all by itself, because the inert gas cannot be generated without using a cathode and an anode.

Regarding claim 16, it is noted that the PEM is just a membrane. It is unclear how a membrane can have an output and how moisture and water are directed back into the PEM.

Regarding claim 19, with respect to the preamble “(A) method for supplying pure water to a proton exchange membrane (PEM) of an inerting system aboard an aircraft while in operation,” it is noted that PEM is not a complete apparatus. It is unclear what "operation of the PEM” means. Further, according to the specification, the method is directed to supplying pure water to the inerting system, and not to the proton exchange membrane (PEM). This makes the claim indefinite.

Further, lines 6-8, it is unclear if the applicants intended to write “treating the water supplied from the domestic water tank to a water purification system of the pure water replenishment with a water purification system of the pure water replenishment system.” 

Further, lines 9-12, with respect to the limitation "supplying the pure water to the PEM from the pure water replenishment system, wherein the pure water replenishment system is in fluid communication with the PEM to replenish water lost during operation of the PEM,” it is noted that PEM is not a complete apparatus. It is unclear what "operation of the PEM” means. Further, according to the specification, the method is directed to supplying pure water to the inerting system, and not to the proton exchange membrane (PEM). This makes the claim indefinite.

Claims 2-4 and 6-18 are rejected, because they depend from the rejected claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 4, 6-8, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan).
 
Regarding claims 1 and 19, Rheaume37 discloses a PEM-based inert gas generating system 10 on a vehicle (see Fig. 1 and paragraphs 0001 and 0010), the system 10 comprising a proton exchange membrane (PEM) inerting system 26 having a PEM 26E (see Fig. 1 and paragraph 0014). Rheaume37 further discloses that a water tank 38 in fluid communication with the PEM inerting system 26 can be configured to receive purified makeup water, thus teaching a pure water replenishment system in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system (see Fig. 1 and paragraph 0019). 
Rheaume37 further discloses that the pure water replenishment system includes a water purification system to treat water and generate distilled water (reads on pure water) to be supplied to the PEM inerting system generation of (see Fig. 1 and paragraph 0019).  

Although Rheaume37 does not explicitly teach about a domestic water treatment and supply system and a domestic water tank onboard the aircraft. However, as shown by Hoffjan below, most 

Rheaume37 does not explicitly disclose that at least some water is supplied to the pure water replenishment system from a domestic water tank onboard the aircraft, and that the pure water replenishment system comprises a water purification system to treat the water supplied from the domestic water tank and generate pure water to be supplied to the PEM.

Hoffjan teaches a multi-stage water treatment process in a self-contained water using unit wherein contaminated water or gray water and fresh water are collected in a collecting tank 12 (reads on domestic water tank) onboard the aircraft (see Abstract, Fig. and paragraphs 0009 and 0018),.and water from the collecting tank 12 is fed into a purification process (reads on a water purification system) to treat the water supplied from the domestic water tank and generate desalinated and germ-free water for air humidifying purposes to an air conditioning system (see Fig. and paragraph 0019).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rheaume37 by supplying water to the pure water replenishment system from a domestic water tank onboard the aircraft such as the one taught by Hoffjan. The person with ordinary skill in the art would have been motivated to make this modification, because Hoffjan teaches that an aircraft is a self-contained water using unit and one of ordinary skill in the art would have therefore recognized that feeding water from the domestic water treatment and supply system and a domestic water tank onboard the aircraft to water purification system would recycle and conserve water.



Regarding claim 4, Rheaume37 further discloses that the pure water replenishment system comprises a container 38 filled with pure water (see Fig. 1 and paragraph 0019). 

Regarding claim 6, Rheaume37 further discloses that the inert gas generating system taught by Rheaume37 is used for prevent combustion in vehicle fuel tanks (see paragraph 0001). Thus the tank 38 taught by Rheaume37 is considered to be a vehicle water tank, and Rheaume37 discloses that the water purification system receives water from a vehicle water tank.  

Regarding claim 7, Rheaume37 discloses that the pure water replenishment system includes a water purification system that generates distilled water, thus implicitly teaching use of a condenser (see Fig. 1 and paragraph 0019).  

Regarding claim 8, Rheaume37 discloses that the water purification system comprises a reservoir tank 38 to receive pure water from the water purification system (see Fig. 1 and paragraph 0019). 

Regarding claim 11, Rheaume37 discloses that the water purification system includes an activated charcoal filter (reads on a particulate filter) (see paragraph 0019).
  


Regarding claim 13, Rheaume37 does not disclose that a portion of water treated within the water purification system is supplied to the domestic water tank of the aircraft.

Hoffjan teaches that water used for humidifying air in an air conditioning system should be desalinated and germ-free water (see Fig. and paragraph 0019).Hoffjan further teaches that desalinated and germ-free pure water obtained from the water purification system would be suitable for use for humidifying air in an air conditioning system which is part of domestic water supply system. One of ordinary skill in the art would have recognized that supplying pure water to a domestic tank would facilitate supply of pure water for use in domestic water supply system, for example, the air-conditioning system. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by supplying a portion of water treated within the water purification system to the domestic water tank of the aircraft.

Regarding claim 14, Rheaume37 discloses a pump 36 configured to supply water to the water purification system (see Fig. 1 and paragraph 0010).

Regarding claim 15, Rheaume37 discloses that the PEM inerting system generates an inert gas for use on the vehicle and wherein the inert gas is provided to at least one of a vehicle fuel tank ullage space, and a vehicle fire suppression system (see paragraph 0001).
 


Regarding claim 17, Rheaume37 discloses that the recapture loop includes a water recovery unit 32 and a cooling unit (see Fig. 1), both reading on a water treatment system.
PEM inerting system (see Fig. 1 and paragraph 0019).

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2017/0341019 (hereinafter called Rheaume19). 

Regarding claim 2, Rheaume37 further discloses that the PEM inerting system 26 comprises: an electrochemical cell comprising a cathode 26C and an anode 26A separated by a proton exchange membrane 26E (reads on a separator comprising an ion transfer medium); a cathode fluid flow path in operative fluid communication with the cathode 26C between a cathode fluid flow path inlet and a cathode fluid flow path outlet (see Fig. 1); a cathode supply fluid flow path between a cathode gas supply source 12 and the cathode fluid flow path inlet (see Fig. 1 and paragraph 0010); an anode fluid flow path in operative fluid communication with the anode 26A, including an anode fluid flow path outlet; an electrical connection to a power source 27 (see Fig. 1 and paragraph 0013); and an inerting gas flow path in operative fluid communication with the cathode flow path outlet and the contained volume 30 (see Fig. 1 and paragraph 0011). It is evident that when an amount of inerting gas depleted in oxygen is supplied to the contained volume 30, an equivalent amount of gas present in the contained volume 30 would need to be 

Rheaume37 in view of Hoffjan does not disclose that there is a catalyst at the cathode, and a catalyst at the anode.

Rheaume19 teaches use of a catalyst at the cathode suitable for performing the needed oxygen-reduction reaction at the cathode, and a catalyst at the anode suitable for performing the needed reaction for electrolysis of water at the anode (see paragraph 0013).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 in view of Hoffjan by having a catalyst at the cathode, and a catalyst at the anode as taught by Rheaume19. The person with ordinary skill in the art would have been motivated to make this modification, because Rheaume19 teaches that the advantage of the modification would be promotion of the oxygen-reduction reaction at the cathode, and the reaction for electrolysis of water at the anode (see paragraph 0013).

Regarding claim 18, Rheaume19 discloses a controller 36 configured to control operation of the pure water replenishment system (see Fig. 1 and paragraphs 0028-0030). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified system by adding a controller .  
.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2017/0167037 (hereinafter called Rheaume37), in view of US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2004/0188352 (hereinafter called Dey).  
 
Rheaume37 in view of Hoffjan does not explicitly teach that the water purification system comprises at least one treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source.  

Dey teaches a water purification system comprising inter alia a UV disinfection unit 19 used as a sterilant in the preparation of high-purity water (see Fig. 1 and paragraph 0034).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by Rheaume37 in view of Hoffjan by adding a treatment component configured to pre-treat the water prior to entering the water purification system, wherein the at least one treatment component comprises an ultraviolet light source as taught by Dey. The person with ordinary skill in the art would have been motivated to make this modification, because Dey teaches that the advantage of the modification would be sterilization of water (see paragraph 0034). 

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 16, 17, and 19 of the instant application are provisionally rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-11 of U.S. Patent No. 10,532,311 (the ‘311 patent), in view of French patent application publication no. FR 2949479 (hereinafter called Pascal), and US pre-grant patent publication no. 2004/0038089 (hereinafter called Hoffjan).
Claims 1-5 and 7-11 of the '311 patent teach the following:

Regarding claims 1, 5, 19, and 20 of the instant application, claims 1-5 and 7-11 of the '311 patent teach a system for generating inerting gas on a vehicle, the system comprising: a proton exchange membrane (PEM) inerting system; and a water replenishment system configured to provide water to the PEM inerting system, wherein the water replenishment system is in fluid communication with the PEM inerting system to replenish water lost during operation of the PEM inerting system.  

Claims 1-5 and 7-11 of the '311 patent do not disclose that at least some water is supplied to the pure water replenishment system from a domestic water tank onboard the aircraft, and that the pure water replenishment system comprises a water purification system to treat the water supplied from the domestic water tank and generate pure water to be supplied to the PEM

Hoffjan teaches a multi-stage water treatment process in a self-contained water using unit wherein contaminated water or gray water and fresh water are collected in a collecting tank 12 (reads on domestic water tank) onboard the aircraft (see Abstract, Fig. and paragraphs 0009 and 0018),.and water from the collecting tank 12 is fed into a purification process (reads on a water purification system) to treat the water supplied from the domestic water tank and generate desalinated and germ-free water for air humidifying purposes to an air conditioning system (see Fig. and paragraph 0019).


water purification systems (see page 3, 5th paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the system taught by claims 1-5 and 7-11 of the '311 patent by adding a water purification system as taught by Pascal to the water replenishment system taught by claims 1-5 and 7-11 of the '311 patent, and supplying water to the pure water replenishment system from a domestic water tank onboard the aircraft as taught by Hoffjan. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 2, claims 1 and 7 of the '311 patent further teach that the PEM inerting system comprises: an electrochemical cell comprising a cathode and an anode separated by a separator comprising an ion transfer medium; a cathode fluid flow path in operative fluid communication with a catalyst at the cathode between a cathode fluid flow path inlet and a cathode fluid flow path outlet; a cathode supply fluid flow path between a cathode gas supply source and the cathode fluid flow path inlet; an anode fluid flow path in operative fluid communication with a catalyst at the anode, including an anode fluid flow path outlet; an electrical connection to a power source or power sink; and an inerting gas flow path in operative fluid communication with the cathode flow path outlet and the cathode supply gas source.  

Regarding claim 3, claim 9 of the '311 patent further teaches that the pure water replenishment system includes a condensing separator.  



Response to Arguments 

Persuasive Arguments

The applicants’ arguments regarding 112 (b) rejections with respect to the terms “pure water” in claims 1 and 19, “organic filter” in claim 12, and "domestic water supply" in claim 13 are persuasive. Therefore, the corresponding 112 (b) rejections are withdrawn.

Unpersuasive Arguments

Applicant remarks are shown in italics below, and reproduced extracts from the specification, cited references, and other sources are shown in Arial Rounded font.

Regarding the rejection of claims 1 and 19 under 35 USC 112(a) for lack of written description, Applicants assert on page 7, 2nd paragraph, of their communication dated 08/25/2021 that PEM technology would not be considered an "unpredictable art." In fact, PEM are structural devices that are configured to process gases and the like, and those of skill in the art would readily appreciate that Applicant had knowledge and possession of the invention and would be able to practice the invention without trial-and-error and other factors associated with unpredictable arts. Applicants' arguments are not persuasive, because the specification describes how the inerting gas is generated - “the PEM device electrolyzes water at the anode to generate O2, liberates electrons, and transports protons through a polymer electrolyte. At the 2 in air to form water vapor. The depletion of O2 thus generates an inert gas consisting of humid nitrogen and any residual oxygen” (see paragraph 0063 of the specification). It is evident from the above that generation of an inerting gas requires an electrochemical cell having a cathode and an anode separated by a PEM, because without an anode protons would not be generated, and without the protons combining with O2 in air at the cathode, inerting gas cannot be generated. The argument about “predictable art” is not persuasive because while it is predictable how to generate an inerting gas using an electrochemical cell having a cathode and an anode separated by a PEM, it is not predictable how to generate an inerting gas using only the PEM without having a cathode and an anode. Thus just the PEM without the cathode and the anode would not be able to generate inerting gas, and one of ordinary skill in the art would have recognized that the applicants did not have possession of the broader invention of generating an inerting gas using only a PEM without the presence of a cathode and an anode. Thus there is no written description support for generating an inerting gas using only a PEM without having a cathode and an anode.

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Related References Cited but not Applied

Pertinent references of interest are US patent no. 6,179,986, international patent application publication no. WO 2009/073175, and international patent application publication no. WO 2013/140312.


Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795